            Case 2:19-cv-02499-JAM-KJN Document 10 Filed 03/06/20 Page 1 of 1


     DANIEL MALAKAUSKAS, Cal. Bar No.: 265903
 1
     MALAKAUSKAS LAW, APC
 2   7345 South Durango Drive
     Suite B-107-240
 3   Las Vegas, NV 89113
     Tel: 866-790-2242 / Fax: 888-802-2440
 4
     daniel@malakauskas.com
 5
     Attorney for Plaintiff: Cynthia Hopson
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
                                             SACRAMENTO DIVISION
10                                                            Case No.:    2:19-cv-02499-JAM-KJN
     CYNTHIA HOPSON,
11
                                Plaintiff,
12   v.                                                       NOTICE OF SETTLEMENT
13
     VIAGGIO, INC., as an entity and doing business
14   as “Viaggio Estate & Winery”, LARRY M.
     LAWRENCE, as an individual and as trustee of
15   the “Larry M. Lawrence and Teri G. Lawrence
16   2004 Revocable Trust”, TERI G. LAWRENCE,
     as an individual and as trustee of the “Larry M.
17   Lawrence and Teri G. Lawrence 2004 Revocable
     Trust”, and DOES 1-50, Inclusive,
18
19                     Defendants.

20   LET THIS HONORABLE COURT TAKE NOTICE:

21          Plaintiff hereby submits this Notice of Settlement to notify the Court that the lawsuit has
22
     been settled. Plaintiff also requests sixty (60) days in which to file the dismissal in order to ensure
23
     that parties are able to perform under the terms of the settlement agreement.
24
25   Date: March 6th, 2020                                            Respectfully Submitted,

26                                                                    /s/Daniel Malakauskas______________
                                                                      By: Daniel Malakauskas, of,
27
                                                                      MALAKAUSKAS LAW, APC,
28                                                                    Attorney for Plaintiff




                                               Notice of Settlement
                                                                                                               1
